691 N.W.2d 192 (2004)
2004 ND 209
STATE of North Dakota, Plaintiff and Appellee
v.
Lori WHITETAIL, Defendant and Appellant.
No. 20040187.
Supreme Court of North Dakota.
November 19, 2004.
Tyrone J. Turner, Assistant State's Attorney, Bismarck, ND for plaintiff and appellee.
Kent M. Morrow, Bismarck, ND for defendant and appellant.
PER CURIAM.
[¶ 1] Lori Whitetail appealed from a jury conviction for delivery of alcoholic beverages to persons under 21, a class A misdemeanor. Whitetail claims the State failed to introduce sufficient evidence to warrant the jury finding her guilty beyond a reasonable doubt. Whitetail states there was no evidence demonstrating she knowingly delivered alcohol to a minor, and she argues the minors involved in the incident "snuck" the alcohol from her home. After reviewing the entire record and looking to the evidence most favorable to the jury's verdict and the reasonable inferences therefrom, we conclude the State introduced substantial evidence to warrant a conviction. We affirm Whitetail's conviction under N.D.R.App.P. 35.1(a)(3).
[¶ 2] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, WILLIAM A. NEUMANN, MARY MUEHLEN MARING, and CAROL RONNING KAPSNER, JJ., concur.